 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FICA FRIO, LTD.,
Plaintiff,
- against -
JERRY SEINFELD,

Defendant.

JERRY SEINFELD,

Third-Party
Plaintiff,

- against -
ERUROPEAN COLLECTIBLES, INC.,

Third-Party
Defendant.

19 Civ. 1032 (VM)

DECISION AND ORDER

 

 

USDC SDNY
DOCUMENT

_---x |} ELECTRONICALLY FILED

 

 

 

DOC #: vod
DATE FILED: eS

 

 

 

VICTOR MARRERO, United States District Judge.

This case concerns the sale

Porsche by third-party defendant

(“European Collectibles”)

(“Seinfeld”) and the sale of the

to

of an allegedly inauthentic
European Collectibles, Inc.
defendant

Jerry Seinfeld

same vehicle by Seinfeld to

plaintiff Fica Frio Limited (“Fica Frio”).

On February 1, 2019, Fica Frio filed a complaint against

Seinfeld, alleging that Seinfeld sold an inauthentic 1958

Porsche 356 A 1500 GS/GT Carrera Speedster (the “Vehicle”) to

Fica Frio while representing that the Vehicle was authentic.

 

 
 

(See “Complaint,” Dkt. No. 1.) Fica Frio alleges causes of
action for negligent misrepresentation, intentional
misrepresentation, mutual mistake, breach of oral agreement,
and breach of express warranty. (Compl. @I@ 35-74.)

In the third-party complaint filed in this action,
Seinfeld maintains that he “has no knowledge of whether Fica
Frio’s allegations regarding the authenticity of the Vehicle
are true” but that he purchased the Vehicle from third-party
defendant European Collectibles in reliance on European
Collectibles’ representations regarding the Vehicle’s
authenticity. (“Third-Party Complaint,” Dkt. No. 11 II 3-4,
9.) Seinfeld asserts causes of action against European
Collectibles for fraudulent misrepresentation, negligent
misrepresentation, fraudulent concealment, breach of express
warranty under California Commercial Code Section 2313,
breach of contract, rescission, .and equitable indemnity. (Id.
{I 67-112.)

Consistent with the Court’s Individual Rules, on April
10, 2019, European Collectibles wrote to Seinfeld’s counsel
regarding an anticipated motion to dismiss the Third-Party
Complaint for lack of personal jurisdiction under Rule
12(b) (2) of the Federal Rules of Civil Procedure (“Rule
12(b) (2)”). (Dkt. No. 17.) Seinfeld responded by letter dated

April 18, 2019, identifying reasons why he believed such a

 

 
 

motion would not succeed. (See Dkt. No. 19.) By letter dated
April 26, 2019, European Collectibles notified the Court that
the parties had been unable to resolve their differences.
(Dkt. No. 20.) At European Collectibles’ request (see id),
the Court held a pre-motion telephone conference on May 20,
2019 at which the Court heard argument on European
Collectibles’ letter request to file a motion to dismiss (see
Minute Entry Dated May 20, 2019). The Court subsequently
deemed the letters of European Collectibles (Dkt. Nos. 17 and
20) as a motion to dismiss the Third-Party Complaint for lack
of personal jurisdiction pursuant to Rule 12(b) (2) (the
“Motion”).+ (Dkt. No. 25.) For the reasons set forth below,
the Motion is DENIED.

se BACKGROUND

A. FACTUAL BACKGROUND?

 

Seinfeld is an individual residing in the state of New
York. Seinfeld employs Sam Cabiglio (“Cabiglio”) to purchase
and sell cars on his behalf.

European Collectibles is a California corporation and

licensed automobile dealer with its principal place of

 

1 Kapitalforeningen Legernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).

2 Except as otherwise noted, this section derives from the factual
allegations within the Third-Party Complaint, which the Court must accept
as true for the purposes of ruling on a 12(b)(2) motion to dismiss. See
infra Part II.

 

 
 

business in Costa Mesa, California. European Collectibles
represents on its website that it restores cars and ships

them domestically and internationally. (Third-Party Compl. 1

 

28.) Nicholas Clemence (“Clemence”) is the owner, Chief
Executive Officer, Chief Financial Officer, Secretary, and
sole director of European Collectibles. Chris Casler
(“Casler”) serves as European Collectibles’ sales manager.
On February 2, 2013, Casler emailed Cabiglio to propose
a sale of the Vehicle. In this email, Casler described the
car as a “1958 Porsche 356A T2 1500 GT Carrera Speedster” and
one of thirteen Speedsters finished in “Auratium Green with
Black” at the factory. (Id. QI 34 (quoting “Casler Email,”
Dkt. No. 11-2).) Casler also represented that European
Collectibles used all original parts to restore the Vehicle.
(Id. (quoting Casler Email).) After receiving the email,
Cabiglio called Casler to learn more about the Vehicle.
Altogether, Cabiglio spoke with Clemence and Casler by phone
on at least four occasions before Seinfeld purchased the
Vehicle, On or about, February 11, 2013, Cabiglio. inspected
the Vehicle at European Collectibles’ headquarters in Costa
Mesa, California. Clemence, Casler, and another European
Collectibles employee were present during the inspection. At
some point, European Collectibles furnished a “Porsche

Certificate of Authenticity” that listed the Vehicle’s

 

 
identification number, model year, and type. The certificate
was signed by the President and Chief Executive Officer of
Porsche Cars North America, Inc.

On February 14, 2013, European Collectibles executed a
Purchase Order that identifies Seinfeld as the buyer of the
Vehicle and provides his New York address. (“Purchase Order,”
Dkt. No. 11-4.) That same day, Seinfeld purchased the Vehicle

from European Collectibles for $1.2 million.

B. EUROPEAN COLLECTIBLES’ MOTION TO DISMISS

 

In its April 10 letter, European Collectibles asserts
that this Court lacks personal jurisdiction over European
Collectibles because its actions in connection with the sale
occurred in California. (Dkt. No. 17, at 1.) Specifically,
European Collectibles notes that it communicated only with
Cabiglio, a California resident, who inspected the Vehicle in
California. (Id.) European Collectibles denies having any
direct contact with Seinfeld. (Id.) European Collectibles
also claims that Cabiglio directed European Collectibles to
ship the Vehicle to a hangar in California. (Id.) According
to European Collectibles, no one apprised it of the Vehicle’s
ultimate destination. (Id.)

European Collectibles argues that because its actions in

connection with the sale occurred within California, the sale

does not constitute a transaction of business in New York

 

 
 

within the meaning of New York’s long arm _ statute.
Additionally, European Collectibles claims that it did not
purposefully direct any actions at New York and did not expect
its conduct to have consequences in New York. (Id. at 2.)
Finally, European Collectibles denies having continuous and
systematic contacts with New York. (Id.)

By letter dated April 18, 2019, Seinfeld responded that
he has made the requisite prima facie showing that this Court
has personal jurisdiction over European Collectibles. (See
Dkt. No. 19.) Seinfeld contends that European Collectibles is
amenable to personal jurisdiction under either of two
subsections of New York’s long arm statute, New York Civil
Practice Law and Rules (‘“C.P.L.R.”) Sections 302(a) (3) (ii)
and 302 (a) (1) (“Section 802 a)“ C3) (LE y” and “Section
302(a)(1),” respectively). Seinfeld maintains that Section
302(a) (3) (ii) provides personal jurisdiction over European
Collectibles because he has made a prima facie showing that:
(1) European Collectibles committed a tortious act outside of
New York by making misrepresentations in California, (2)
Seinfeld’s causes of action arise out of those
misrepresentations, (3) Seinfeld suffered direct injury in
New York when he paid for the Vehicle from his New York bank
account in reliance on the misrepresentations, (4) European

Collectibles expected or reasonably should have expected its

 
 

misrepresentations to have consequences in New York because
European Collectibles executed the Purchase Order, which
listed Seinfeld’s name and New York address, and (5) European
Collectibles derives substantial revenue from interstate or
international commerce, as indicated by the representations
European Collectibles made on its website. Seinfeld claims
that European Collectibles is also amenable to personal
jurisdiction under Section 302(a)(1) because Seinfeld has
made a prima facie showing that European Collectibles
knowingly contracted to supply the Vehicle to a New York
domiciliary.
II. LEGAL STANDARD

The plaintiff bears the burden of establishing that the

court has personal jurisdiction over the defendant. See

Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d 81,

 

84 (2d Cir. 2013).3 The showing the plaintiff must make
depends on the procedural stage of the litigation. Where, as
here, discovery has not yet begun, the plaintiff must allege
facts constituting a prima facie showing of personal
jurisdiction. See id. When reviewing a motion to dismiss for

lack of personal jurisdiction, the Court must construe all

allegations “in the light most favorable to the plaintiff”

 

3 Unless otherwise indicated, all case quotations omit any internal
quotation marks, citations, and alterations.

 

 
and resolve all doubts in the plaintiff’s favor,
“notwithstanding a controverting presentation by the moving

party.” Pearson Educ. v. Shi, 525 F. Supp. 2d 551, 555

 

(S.D.N.Y. 2007) (quoting A.I. Trade Fin., Inc. v. Petra Bank,

 

989 F.2d 76, 79-80 (2d Cir. 1993)). Nevertheless, conclusory
allegations do not suffice; the plaintiff must allege

jurisdiction with factual specificity. DeLorenzo v. Viceroy

 

Hotel Grp., 757 F. App*s 6; 8 (2d Cir. 2018) (quoting Jazini

v. Nissan Motor Co., 148 F.3d 181, 185 (2d Cir. 1998)).

 

Federal district courts ordinarily follow the law of the

state in which they sit to determine “the bounds of their

au

jurisdiction over persons.” Daimler AG v. Bauman, 571 U.S.

 

117, 125 (2014) (citing Fed. R. Civ. P. 4(k) (1) (A)). However,
“the Due Process Clause of the Fourteenth Amendment
constrains a State’s authority to bind a nonresident
defendant to a judgment of its courts.” Walden v. Fiore, 571
U.S. 277, 283 (2014). Accordingly, the plaintiff must show
both that state law extends the court’s jurisdictional reach
to the defendant and that exercising jurisdiction comports

with due process. Charles Schwab Corp. v. Bank of Am. Corp.,

 

S33 Fy 3d 68, 82. (2d Cre. ZOTS) .

 

 
 

III. DISCUSSION

A. New York Long Arm Jurisdiction

 

Seinfeld asserts that both Sections 302(a)(1) and
302(a) (3) (11) of New York’s long arm statute extend the
Court’s jurisdictional reach to European Collectibles. For

the reasons discussed below, the Court agrees.

all Section 302 (a) (1)

 

Section 302(a)(1) provides “personal jurisdiction over
any non-domiciliary . . . who in person or through an agent
transacts any business within the state or contracts
anywhere to supply goods or services in the state ... .”
N.Y. C.P.L.R. 302(a) (1). Where, as here, a plaintiff relies
on the contracting prong of Section 302(a) (1), he must show
(1) that the defendant “purposefully availed itself of the
privilege of conducting activities within [New York] by
contracting to supply goods or services in New York” and
(2) that the plaintiff’s “claim[s] .. . arise from... the

contract to supply goods or services.” D & R Glob. Selections,

 

S.L. v. Bodega Olegario Falcon Piniero, 78 N.E.3d 1172, 1175

 

(N.Y. 2017).4 “Determining purposeful availment is an

objective inquiry, which always requires a court to closely

 

4 When describing how a plaintiff may establish personal jurisdiction
under Section 302(a)(1), the New York Court of Appeals “tend[s] to
conflate the long-arm statutory and constitutional analyses ... .” Best
Van Lines, Inc. v. Walker, 490 F.3d 239, 247 (2d Cir. 2007).

 

 

 
examine. the defendant’s comtacts for their quality.” Al

Rushaid v. Pictet & Cie, 68 N.E.3d 1, 7 (N.Y. 2016). The

 

standard for whether a plaintiff’s claims arise from the
contract to supply goods is “relatively permissive” and
requires “a relatedness between the transaction and the legal
claim such that the latter is not completely unmoored from

the former.” D & R Glob. Selections, 78 N.E.3d at 1175

 

(quoting Licci v. Lebanese Can. Bank, SAL, 984 N.E.2d 893,

 

90T (Nevs 2012).

Seinfeld argues that these requirements are met because
European Collectibles knowingly contracted to supply the
Vehicle to a New York resident and because Seinfeld’s claims
arise from that transaction. (Dkt. No. 19, at 3; Third-Party
Compl. @ 27.) However, Seinfeld does not allege that European
Collectibles actually shipped the Vehicle to New York.
Accordingly, the Court must determine whether Section
302(a) (1) provides jurisdiction over a seller who supplies
goods with knowledge that the goods are destined for a
purchaser residing in New York, regardless of whether the
seller actually shipped them to New York.

Because the New York Court of Appeals has not explicitly
addressed this question, this Court must review available
sources -- including the statutory language, legislative

history, and state and federal case law -- to predict how

10

 

 
 

that court would resolve the issue. Travelers Ins. Co. v. 633

 

Third Assocs., 14 F.3d 114, 119 (2d Cir. 1994).

The New York Legislature added the “contracts anywhere”
prong to the statute in 1979. The New York Law Revision
Commission proposed the amendment to “extend New York long
arm jurisdiction to [constitutionally] permissible limits.”
Law Revision Commission, Recommendation of the Law Revision
Commission to the 1979 Legislature: Relating to Revision of
Certain Long Arm Jurisdiction Provisions in Article 3 of the
Civil Practice Law and Rules, 1979 N.Y. Laws 1451, 1453
(McKinney). The amendment was, in part, a response to judicial
decisions that construed the “transacts any business within
the state” clause literally, holding that a “defendant or his
agent must have been physically present in the state” for
courts to exercise personal jurisdiction over him. Id. at
1452. The Commission intended the proposed language to, among
other things, extend personal jurisdiction to a defendant who
contracts to send goods into New York, regardless of whether
or not he performs.

This legislative history indicates that the Court of
Appeals, in applying the statute, would interpret it broadly
so as to authorize jurisdiction over a defendant who contracts
to supply goods that it knows are destined for a New York

resident, and thus likely to end up in New York. Such an

Li:

 
 

interpretation is consistent with the language of the
statute, which refers not to “goods shipped” to New York but

“goods supplied” to New York. See Roberts-Gordon LLC v.

 

Pektron PLC, 999 F. Supp. 2d 476, 479 (W.D.N.Y. 2014).

In addition to the legislative history and text,
decisions of New York State’s Appellate Division are “helpful
indicators” of how the Court of Appeals would rule and

consequently are due proper regard. Michalski v. Home Depot,

 

Inc., 225 F.3d 113, 116 (2d Cir. 2000). In Paradise Products

 

 

Corp. v. Allmark Equipment Co., 526 N.Y.S.2d 119, 120 (N.Y.

 

App. Div. 2d Dep’t 1988), the Second Department held that New
York courts lacked personal jurisdiction over the nonresident
seller of a kettle that the plaintiff picked up from the
seller’s out-of-state location where the defendant only “may”
have known the product would end up in New York. Of note, the
Paradise court did not base its decision on an analysis of
Section 302(a) (1) but, instead, on due process principles.
See id. (“It cannot be said that Allmark's conduct and
connections with New York are such that it should reasonably
have anticipated being hailed into court here.”); Roberts-
Gordon, 999 F. Supp. 2d at 480 (analyzing basis for decision).
In two subsequent cases, the Appellate Division relied on

Paradise to hold that a defendant’s “knowledge that its goods

were destined for the state” was insufficient to sustain

12

 

 
 

jurisdiction. See SBR Realty Corp. v. Pave-Mark Corp., 572

 

N.Y.S.2d 705, 707 (N.Y. App. Div. 2d Dep’t 1991); Carpino v.

Nat’1l Store Fixtures, 712 N.Y.S.2d 684, 686 (N.Y. App. Div.

 

3d Dep’t 2000). Yet, in neither case did the Appellate
Division discuss the meaning of Section 302(a)(1) or
interpret. the term. “supply” as used in that. section. See SBR,
572 Nu¥.S.2a at. 707; Carpino, Fiz N.YsS.2d at 686... Because
these decisions appear to be driven by the due process
concerns articulated in Paradise, rather than an
interpretation of Section 302(a)(1), the Court is not
persuaded that they are strong indicators of how the Court of
Appeals would interpret Section 302(a) (1). see Roberts
Gordon, 999 F. Supp. 2d at 480.°

More relevant to the issue before this Court is the Third

Department’s decision in Anderson Development Corp. v. Isoreg

 

Corp., 546 N.Y.S.2d 720 (N.Y. App. Div. 3d Dep’t 1989). There,
the court held that Section 302(a) (1) provided jurisdiction

over a seller where facts indicated that the seller “kn[ew]

 

° Arouh v. Budget Leasing, Inc., 883 N.Y.S.2d 4, 5 (N.Y. App. Div. lst
Dep’t 2009) bears only superficial similarities to the case at hand.
There, the First Department determined that Section 302(a)(1) did not
extend jurisdiction over a Texas car dealer “since the car was to be
picked up in Texas.” Of note, however, the seller in that case did not
actually contract to sell the car to a New York resident; the parties had
merely “negotiated the potential purchase of an automobile.” Id. At most,
they agreed to an option contract. See id. Thus, Arouh offers little
insight into how the Court of Appeals would apply Section 302(a)(1) in
the present case, in which the parties reached an agreement regarding the
sale of the Vehicle to a New York resident.

 

 

13

 

 
 

that the [goods] were destined for New York.” Id. at 721. The
court specifically noted that “[p]Jlaintiff’s purchase
contract and defendant’s sales order and bill of lading all
provide[d] for shipment to New York and defendant collected
New York sales tax in connection with the transaction.” Id.
The court rejected the defendant’s claim that “shipment of
the [goods] F.0O.B. defendant’s place of business acted to
divest New York of jurisdiction.” Id. The court reasoned that
Section 302(a) (1) “require[es] only that defendant contract
to supply goods in the State, whether actually shipped or not

“and that nothing before the court “indicates

that the Legislature intended to give any jurisdictional

import to [] delivery terms.” Id.; accord Melendez v. Prof’l

 

Mach. & Tool Co., 190 A.D.2d 657, 658 (N.Y. App. Div. 2d Dep’t
1993) (deeming F.O.B. clause irrelevant to whether Section

302(a) (1) provides jurisdiction); Drake Am. Corp. v. Speakman

 

Co., 144 AvDo2d 3529, 531 (N.Y. App. Div. 2d Dep*t 1988)
(same).

Consistent with the Third Department’s approach in
Anderson, federal district courts within the Second Circuit
have interpreted Section 302(a)(1) as providing jurisdiction
over nonresident defendants who contract to supply goods with
knowledge that the goods are destined for New York, regardless

of the shipping arrangements. See, e.g., Roberts-Gordon, 999

 

14

 

 
 

F. Supp. 2d at 481 (rejecting the argument that Section
302(a) (1) does not authorize the exercise of personal
jurisdiction based solely on defendant’s knowledge that its

goods were destined for New York); Eugene Iovine, Inc. v.

 

Rudox Engine and Equip. Co., 786 F. Supp. 236, 240-41

 

(E.D.N.Y. 1992) (holding that Section 302(a)(1) authorized
Sei eLeEOn over a Massachusetts corporation that knew its
goods “were destined for New York,” notwithstanding that it
contracted only with a New Jersey corporation, which picked

up the goods in Massachusetts); Columbus McKinnon Corp. v.

 

China Semiconductor Co., No. 18-cv-211E, 1989 WL 82455, at *4

 

(W.D.N.Y. July 19, 1989) (holding that a manufacturer
“contracted to supply goods in New York” where it must have
known that goods it supplied to a foreign entity “were
ultimately destined for New York . . . when it contracted to
manufacture them”).

Based on the text and legislative history of Section
302(a) (1), a review of decisions by the New York State
Appellate Division, and the decisions of other federal courts
in this Circuit, the Court is persuaded that the New York
Court of Appeals would hold that Section 302(a) (1) provides
jurisdiction over nonresident sellers who supply goods that

the seller knows or should know are destined for New York,

iS

 

 
 

regardless of whether the seller actually ships them to New
York.

Applying this rule to the case at hand, Seinfeld has
made a prima facie showing that, by contracting to supply the
Vehicle to a New York resident with knowledge that ultimately
it was destined for New York, European Collectibles
purposefully availed itself of the privilege of conducting
business activities in New York. Although European
Collectibles denies that it knew the Vehicle was destined for
New York, that defense raises a factual issue that cannot be
resolved on a motion to dismiss. Rather, the Court must decide
the issue on the basis of Seinfeld’s allegations and may not
consider European Collectibles’ factual claims at this stage.

See Dorchester Fin. Sec., 722 F.3d at 86. Seinfeld alleges

 

that, on the day of the sale, European Collectibles executed
the Purchase Order, which identifies Seinfeld as the buyer of
the Vehicle and provides his New York address. (Third-Party
Compl. @ 49; Purchase Order). The line in the Purchase Order
where the seller may list the applicable sales tax contains
a handwritten note that appears to read, “Out of State Sale”
(see Purchase Order), which suggests that Kuropean
Collectibles paid attention to the buyer’s address, while

acknowledging that the sale was not made in New York. These

allegations collectively support a reasonable inference that,

16

 

 
 

at the time European Collectibles contracted to sell the
Vehicle, it contemplated supplying the Vehicle in New York.

See, e.g., Roberts-Gordon, 999 F. Supp. 2d at 480 (“[P]urchase

 

orders and invoices . . . make clear that the [goods] were
being shipped to New York.”); Anderson, 546 N.Y.S.2d at 721
(inferring defendant’s “knowledge that [goods] were destined
for New York” from the purchase contract, sales order, and
bill of lading). Under such circumstances, European
Collectibles’ assent to the sale constitutes an act of
purposeful availment within the meaning of Section 302(a) (1).

See Columbus McKinnon, 1989 WL 82455, at *4. And, because

 

Seinfeld’s claims are related to this contract, he has
satisfied the permissive “arising under” requirement of

Section 302(a) (1). See D & R Glob. Selections, 78 N.E.3d at

 

Lees

23 Section 302(a) (3) (ii)

 

Section 302(a) (3) (ii) provides personal jurisdiction
over any nonresident who:
commits a tortious act without the state causing
injury to person or property within the state
if he . . . expects or should reasonably expect
the act to have consequences in the state and

derives substantial revenue from interstate or
international commerce

N.Y. C.P.L.R. 302(a) (3) (ii). As the New York Court of Appeals

has explained, this subsection authorizes personal

17

 

 
jurisdiction only if five elements are met: (1) the defendant
committed a tortious act outside of New York; (2) the cause
of action arises out of that tortious act; (3) the act caused
injury to a person or property within New York; (4) the
defendant expected or reasonably should have expected the act
to have consequences in New York; and (5) the defendant
derives substantial revenue from interstate or international

commerce. Penguin Grp. (USA) v. Am. Buddha, 946 N.E.2d 159,

 

Le2 (Ns¥,. ZOLLAS

a) Tort Committed Outside New York

 

European Collectibles does not dispute that Seinfeld has
alleged the commission of tortious acts in California. (See
generally Dkt. Nos. 17 and 19). Indeed, Seinfeld has alleged
that European Collectibles made statements or omissions in
California that constitute fraudulent misrepresentations,
negligent misrepresentations, and fraudulent concealment.
(Third-Party Compl. If 67-89.)

b) Cause of Action Arising Out of the Tortious Act

Seinfeld’s causes of action for fraudulent
misrepresentation, negligent misrepresentation, and
fraudulent concealment arise from the alleged
misrepresentations and omissions. Provided that the other

requirements of Section 302(a) (3) are met with regard to these

claims, such that European Collectibles is properly before

18

 

 
 

the Court, the Court may entertain Seinfeld’s other causes of
action because they derive from the same nucleus of operative

fact. Hanly v. Powell Goldstein, L.L.P., 290 F. App'x 435,

 

438 (2d Cir. 2008) (“[O]nce a defendant properly is brought
before a district court on a claim covered by Section
302(a) (3), the court may entertain claims that are not
expressly covered by the long-arm statute, so long as they
derive from the same nucleus of operative fact as claims that
ares’).

Cc) Injury in New York

 

Seinfeld claims that he suffered injury in New York when,
in reliance on European Collectibles’ misrepresentations, he
wired funds from his New York bank account to European
Collectibles. (Dkt. No. 19, at 2.)

In cases involving commercial torts, where damages are
solely economic, the New York Court of Appeals determines the
location of the injury by identifying where the “direct

imjury” ocourréed. Fantis Foods; Ine. v. Standard -Inporting

 

Cone INC. 202 NVE.2a  1Z2, IZ6 (IN. 7. 1980) %. Sybron Corp, wv,
Wetzel, 385 N.E.2d L055, LO58=-59 (N.Y... 1978) (identifying non-
“remote” injury); Vincent C. Alexander, 2016 Supplementary
Practice Commentary to N.Y. C.P.L.R. 302 (McKinney 2019)
(“[T]he situs of injury in a commercial tort case ordinarily

is . . . the place of direct economic loss.”). The “direct

19

 

 
 

injury” -- although sometimes referred to as the original
event which caused the injury -- is distinguishable from the
initial tort as well as “the indirect financial loss resulting
from the fact that the injured person resides” in New York.

Fantis Foods, 402 N.E.2d at 125-26; Bank Brussels Lambert v.

 

Fiddler Gonzalez & Rodriguez (BBL I), 171 F.3d 779, 791 (2d

 

Cir. 1999); Sybron, 385 N.E.2d at 1059. For example, where a
defendant allegedly converted cheese ordered by a New York
plaintiff for sale in Chicago before the cheese reached the
United States, the Court of Appeals reasoned that the direct
injury occurred when the plaintiff lost sales in Chicago, not
when the tort was committed abroad or when the plaintiff felt
the ultimate economic consequences of the lost sales in New
York. See Fantis Foods, 402 N.E.2d at 125-26 & nn.3-4. As the
Second Circuit explained in BBL I, the location of the direct
injury can be identified by determining “where the first
effect of the tort was located that ultimately produced the

final economic injury.” 171 F.3d at 792; accord Fantis Foods,

 

402 N.E.2d at 125-26 & nn.3-4 (no direct injury in New York
where the first effect of the tort was lost sales in Chicago) ;
Sybron, 385 N.E.2d at 1059 (direct injury in New York where
the first effect of the out-of-state tort was the loss of New

York customers).

20

 

 
 

While the New York Court of Appeals has not analyzed the
location of direct injury in a case involving out-of-state

misrepresentations, see Miller Inv. Tr. v. Xiangchi Chen, 967

 

F. Supp. 2d 686, 696 (S.D.N.Y. 2013), the Second Circuit has
predicted that the Court of Appeals would identify the place
of pellance as the. place’ of direct. injury. See.BBL I, 172
F.3d at 791-93. In BBL I, a New York bank alleged that a
foreign law firm tortiously failed to disclose certain
negative information about a potential borrower and that, in
reliance on the law firm’s opinion, the bank disbursed funds
to the borrower, who later defaulted, causing loss to the
bank. See id. at 782-84. The Second Circuit determined that
the direct injury occurred in New York when the plaintiff
disbursed funds in reliance on the misrepresentations,
explaining that the plaintiff’s reliance was the “first
effect of the tort” and “ultimately produced the final
economic injury.” Id. at 792. No subsequent developments in
New York law cast doubt upon the Second Circuit’s prediction.
Indeed, other courts in this district have applied it in

recent years. See, &.9., Ritchie. Capital Momt., b.0.G. «7,

 

Costco Wholesale Corp., No. 14-cv-4819, 2015 WL 13019620, at

 

*7 (S.D.N.Y. Sept. 21, 2015) (“These allegations, which do

not address where Plaintiffs acted in reliance on the

21.

 

 
 

purported misrepresentations, are not sufficient to show that
[defendant]’s acts caused injury in New York.”).°

Based on the preceding analysis, the Court concludes
that Seinfeld has made a prima facie showing of direct injury
in New York. The “first effect” of European Collectibles’
misrepresentations occurred when Seinfeld wired funds from
New York to European Collectibles, and this act of reliance
led to the “ultimate .. . loss” that Seinfeld incurred when
he received an allegedly inauthentic vehicle. BBL I, 171 F.3d
at 792.

d) Reasonable Expectation of Consequences in New York

 

Seinfeld must also make a prima facie showing that
European Collectibles “reasonably should have foreseen New
York consequences.” Fantis Foods, 402 N.E.2d at 126. A seller
of goods should reasonably foresee consequences in New York
if, at the time of the sale, facts indicated that New York

was the ultimate destination of the goods. See LaMarca v.

 

6 To the extent certain Appellate Division decisions in commercial tort
cases conflate the location of the injury with the location of the tort,
such decisions are inconsistent with the New York Court of Appeals’
decisions. Vincent C. Alexander, 2016 Supplementary Practice Commentary
to N.Y. C.P.L.R. 302 (McKinney 2019) (noting that despite “the Court of
Appeals’ likely adherence to the rule that the situs of injury ina
commercial tort case ordinarily is . . . the place of direct economic
loss .. . the First Department . . . persists in holding that the situs
of injury in commercial tort cases is the same as that in personal injury
cases”). Compare, e.g., CRI Invs., Ltd. v. BDO Seidman, LLP, 925 N.Y.S.2d
439, 440-41 (N.Y. App. Div. lst Dep’t 2011) (determining that injury
occurred where the allegedly fraudulent audit was performed and “not where
any financial loss or damages occurred”), with Sybron, 385 N.E.2d at 1058-
59 (finding injury in New York based on in-state “economic injury” where
alleged tort occurred in New Jersey).

22

 

 
 

Pak-Mor Mfg. Co., 735 N.E.2d 883, 886 (N.Y. 2000) (finding
expectation of consequences in New York based on invoice
indicating goods were “destined for use in New York”); cf.
Fantis Foods, 402 N.E.2d at 125 n.4 (no expectation of
consequences in New York where invoice indicated goods were
ultimately destined for Chicago).

Here, Seinfeld alleges that, on the day of the sale,
European Collectibles executed the Purchase Order, which
identifies Seinfeld as the buyer of the Vehicle and provides
his New York address. (Third-Party Compl. { 49; Purchase
Order.) Suggesting that European Collectibles paid attention
to the buyer’s address, the line in the Purchase Order where
the seller may list the applicable sales tax contains a
handwritten note that appears to read, “Out of State Sale.”
(Purchase Order.) These allegations indicate that, at the
time of the sale, European Collectibles reasonably should
have foreseen that the Vehicle was ultimately destined for
New York and, accordingly, should have expected New York
jurisdiction consequences, LaMarca, 735 N.E.2d at 886; cf.

Fantis Foods, 402 N.E.2d at 125 & n.4.

e) Substantial Interstate or International Revenue

 

Finally, Seinfeld must show that European Collectibles
“derived substantial revenue from interstate or international

commerce.” LaMarca, 735 N.E.2d at 886. This requirement is

23

 

 
 

“designed to narrow the long-arm reach to preclude the
exercise of jurisdiction over nondomiciliaries who might
cause direct, foreseeable injury within the State but whose
business operations are.of a local character.” Id. ~[Rlevente
may be deemed ‘substantial’ where the amount of the revenue
the defendant derives from . . . interstate/international
commerce is great, even though it comprises only a small
portion of the defendant’s overall business.” Williams v.
Beemiller, 72 N.Y.S.3d 276, 281 (N.Y. App. Div. 4th Dep’t

2018), aff’d, 130 N.E.3d 833 (N.Y. 2019); Allen v. Canadian

 

Gen. Elec. Co., 410 N.Y.S.2d 707, 709 (N.Y. App. Div. 3d Dep’t
1978), aff'd, 409 N.E.2d 998 (N.Y. 1980). Out-of-state
revenue that exceeds $1 million is “presumptively

substantial.” Related Cos. v. Ruthling, No. 17-cv-4175, 2017

 

WL 6507759, at *7 (€S.D.N.¥. 2017).

Here, the single sale to Seinfeld brought European
Collectibles revenue of $1.2 million. (Third Party Compl. 19
46.) Given the size of this transaction, Furopean
Collectibles’ out-of-state revenue is presumptively
substantial. See id. Seinfeld also alleges that European
Collectibles represents on its website that it “‘restor[es]
cars for Domestic and International clients’” and has “‘over

30 years of experience in shipping vehicles Nationally and

Internationally.’” (Id. { 28.) This allegation further

24

 

 
indicates that European Collectibles is not a business of
local character that would be outside the reach of Section
a02 (a) (3) (ii}>

Having made a prima facie showing that the requirements
of Sections 302(a)(1) and 302(a) (3) (ii) of New York’s long-
arm statute are met, Seinfeld has established that state law
extends the Court’s jurisdictional reach to European
Collectibles.

Bs DUE PROCESS

Because the “the Due Process Clause of the Fourteenth
Amendment constrains a State’s authority to bind a
nonresident defendant to a judgment of its courts,” Seinfeld
must also show that exercising personal jurisdiction over
European Collectibles comports with due process. Walden, 571
U.S. ate 2Zss. The Supreme Court has established three
conditions that govern when courts may exercise personal
Jurisdiction over a defendant who is not “fairly regarded as

at home” in the state. See In re del Valle Ruiz, 939 F.3d

 

520, 529 (2d Cir. 2019). First, the defendant must have
“purposefully directed his activities at .. . the forum.
such that he should reasonably anticipate being haled

into court there.” Burger King Corp. v. Rudzewicz, 471 U.S.

 

462, 473-75 -(1985); see Walden, 571 U.S. at 285 (emphasizing

that the relevant contacts are those between the defendant

25

 

 
and the forum, not those between the defendant and a resident
of the forum). Second, the litigation must “arise out of or
relate to those activities.” Burger King, 471 U.S. at 472.
With regard to the second requirement, the Second Circuit has
explained that “[w]here the defendant has had only limited
contacts with the state it may be appropriate to say that he
will be subject to suit in that state only if the plaintiff’s
injury was proximately caused by those contacts.” SPV Osus
Ltd. v7; UBS AG, 882 F.3d 333, 3244 (2d Cir, 20L8). Third, the
court must “determine whether the assertion of personal
jurisdiction would comport with fair play and substantial
justice.” Burger King, 471 U.S. at 476.

Here, considering the totality of circumstances -=
including the allegations indicating that European
Collectibles decided to supply the Vehicle to Seinfeld with
knowledge that it was ultimately destined for New York -- the
Court concludes that European Collectibles purposefully
directed its activities at New York. Although European
Collectibles emphasizes that its actions were all taken from
within California, “physical entry into the State
through. goods » » .« 28 eéttainly 4 relevant. contact.” See
Walden, 571 U.S. at 285. Moreover, European Collectibles did
not merely place the Vehicle into “the stream of commerce”

with knowledge that it “may or w[ould] sweep the [Vehicle]

26

 

 
into [New York].” Cf. Asahi Metal Indus. Co. v. Superior Court

 

of Cal., Solano Cty., 480 U.S. 102, 112 (opinion of O’Connor,

 

J.). Rather, as evinced by the Purchase Order, European
Collectibles purposefully targeted New York by offering and
contracting to supply the Vehicle to Seinfeld, knowing that

it was ultimately destined for New York. See Roberts-Gordon,

 

999 F. Supp. 2d at 481 (deeming “[defendant]’s decision to
contract with a New York company, doing roughly $1 million in
business with that company, and knowing that the goods were
destined to be used in a New York factory” to establish
personal availment).

The suit also arises out of European Collectibles’
contacts with New York. The Purchase Order, in which European
Collectibles represented the Vehicle to be a 1958 Porsche 356
Carrera 1500 GT Speedster (see Purchase Order), acts as both
a link to New York and the proximate cause of each of
Seinfeld’s claims.

Once the plaintiff has made a threshold showing that the
suit arises from the defendant’s contacts with the state, the
defendant may nonetheless defeat jurisdiction by presenting
“a compelling case that the presence of some other
considerations would render jurisdiction unreasonable.” Bank

Brussels Lambert v. Fiddler Gonzalez & Rodriguez (BBL II),

305 F.3d 120, 129 (2d. Cir. 2002). Relevant considerations

a

 

 
 

include: “(1) the burden that the exercise of jurisdiction
will impose on the defendant; (2) the interests of the forum
state in adjudicating the case; (3) the plaintiff’s interest
in obtaining convenient and effective relief; (4) the
interstate judicial system’s interest in obtaining the most
efficient resolution of the controversy; and (5) the shared
interest of the states in furthering substantive social
policies.” Id. As European Collectibles has not even
addressed these considerations in its letter-briefs, it has
not convinced the Court that “this case is the exceptional
Situation where exercise of jurisdiction is unreasonable even
though minimum contacts are present.” Id.
IV. CONCLUSION

Seinfeld has met his burden of establishing, prima
facie, this Court’s jurisdiction over European Collectibles
in this action. However, this conclusion does not relieve
Seinfeld of his subsequent obligation to establish
jurisdiction by a preponderance of the evidence after

discovery, should European Collectibles continue to contest

the issue. Dorcheser Fin. Sec., Inc. Fin. Sec., Inc., 722

 

F.3d at 81; Columbus McKinnon, 1989 WL 82455, at *2 n.6.

 

Via ORDER

Accordingly, it is hereby

28

 

 
ORDERED that the motion so deemed by the Court as filed
by third-party defendant European Collectibles, Inc.
(“European Collectibles”) (Dkt. Nos. 17 and 20) to dismiss
the Third-Party Complaint (Dkt. Ne. iL) of third-party
plaintiff Jerry Seinfeld (“Seinfeld”) pursuant to Rule
12(b) (2) of the Federal Rules of Civil Procedure is DENIED;
and it is further

ORDERED that plaintiff Fica Frio Limited, Seinfeld, and
European Collectibles show cause by letter-briefs not
exceeding three pages each submitted to the Court within ten
(10) days of the date of this Order why the Court should not
dismiss the case on the basis of forum non conveniens.

SO ORDERED.

Dated: New York, New York
21 January 2020

DL

Vi es

vitor Marrero
U.S. Dew.

29

 
